DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (10,517,565) in view of Bala (2006/0106282).
Regarding claims 4 and 15 Zhu discloses,
 	Activating an ultrasound emitter to launch an ultrasonic signal into a diffuse medium (note col. 3 lines 18-20 and 25-30, tissue subjected to an ultrasound frequency);   
 	Illuminating the diffuse medium with an infrared illumination signal having an infrared wavelength (note col. 3 lines 25-30, uses diffuse near infrared radiation, infrared excitation irradiates tissue);
 	capturing an infrared image of the interference of the infrared reference beam with the infrared exit signal (note col. 3 lines 62-67 and col. 4 lines 10-15, real time image obtained imaging including probes of first near infrared source and light detector disposed).  Zhu does not clearly discloses  interfering an infrared reference beam with an infrared exit signal, wherein the infrared exit signal is the infrared illumination signal exiting the diffuse medium, and wherein the infrared reference beam has the infrared wavelength that is the same as the infrared illumination signal.  Bala discloses interfering an infrared reference beam with an infrared exit signal, wherein the infrared exit signal is the infrared illumination signal exiting the diffuse medium, and wherein the infrared reference beam has the infrared wavelength that is the same as the infrared illumination signal (note paragraph 0017, infrared wavelength passing through diffuse medium capturing an image of surgical site).  Zhu and Bala are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include interfering an infrared reference beam with an infrared exit signal, wherein the infrared exit signal is the infrared illumination signal exiting the diffuse medium, and wherein the infrared reference beam has the infrared wavelength that is the same as the infrared illumination signa in the system of Zhu as evidenced by Bala.  The suggestion/motivation for doing provide direction to precise and accurate location within the site region.  It would have been obvious to combine Bala with Zhu to obtain the invention as specified by claim 4.

Regarding claim 6 Zhu discloses,
 	Wherein the infrared image is captured while the ultrasonic signal is propagating through the diffuse medium (note col. 3 lines 18-30 and  col. 4 lines 16-20 and lines 65- col. 5 lines 5, dual aspect of image capture from infrared and ultrasonic signals) 

Regarding claims 9 and 19 Zhu discloses,
 	 wherein the infrared illumination signal is near-infrared light (note col. 3 lines 25-26, modality uses near infrared radiation).

Regarding claims 10 and 20 Zhu discloses, 
 	wherein the diffuse medium includes tissue (note col. 3 lines 18-21, lines cite tissue being subjected to ultrasound radiation).

Regarding claim 11 Zhu discloses,
 	Wherein capturing the infrared image include capturing the infrared image with an image sensor (note col. 3 lines 62- col. 4 lines 15, lines cite real time imaging with infrared probes).

Regarding claim 12 Zhu discloses,
 	Wherein a same laser source is optically coupled to generate the infrared illumination signal and the infrared reference beam (note fig. 5, block 108,  and 118 and col. 7 lines 51-65, optical fibers for lines 118 and 108 connected to optical and ultrasound elements of probes).

Regarding claim 13 Zhu discloses,
 	Wherein the ultrasound emitter is configured to be directed to different voxels in the diffuse medium (note col. 8 lines 18-20 and 42-50, ultrasound transducer transmit frequency to the tissue).

Regarding claim 16 Zhu discloses, 
 	Generating a composite image of the diffuse medium based on a difference between the infrared signal and the base infrared signal (note col. 10 lines 59-67, comparing infrared signal from multiple images).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Bala as applied to claim 4 above, and further in view of official notice.
 	Zhu and Bala disclose limitations of claim 4.  Zhu and Bala do not clearly disclose infrared image is a holographic infrared image. However, infrared image is a holographic infrared image is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”. The limitation infrared image is a holographic infrared image is use for proper connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose infrared image is a holographic infrared image in Zhu and Bala such that the alternate image better analysis.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 1.  Prior art could not be found for the features scanning an ultrasound emitter to direct an ultrasonic signal to a plurality of voxels of the tissue while the infrared illumination signal is illuminating the tissue, wherein the base holographic infrared image is captured when the ultrasonic signal is not propagating through the tissue; and capturing a plurality of holographic infrared images corresponding to the plurality of voxels that the ultrasound emitter is scanned to, the plurality of holographic images capturing an interference of the infrared reference beam with the infrared exit signal at a time when the ultrasonic signal is directed to a particular voxel in the plurality of voxels.  These features in combination with other features could not be found in the prior art.  Claims 2-3 depend on claim 1.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim 5, 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 5.  Prior art could not be found for the features generating first intensity data from the infrared image, wherein the ultrasonic signal is focused to a first voxel while the infrared image is being captured; and incorporating the first intensity data as a first voxel value in a composite image of the diffuse medium, the first voxel value corresponding to a first voxel position in the composite image.  These features in combination with other features could not be found in the prior art.

Regarding claim 7, prior art could not be found for the features base infrared illumination signal illuminating the diffuse medium at a time different than when the infrared illumination signal illuminates the diffuse medium; and capturing a base infrared image while the ultrasonic signal is not propagating through the diffuse medium and while the based infrared illumination signal is propagating through the diffuse medium, the base infrared image capturing an interference of the infrared reference beam with a base infrared exit signal that is the base infrared illumination signal exiting the diffuse medium.  These features in combination with other features could not be found in the prior art.  Claim 8 depend on claim 7,  Therefore are also objected.

Regarding claim 17, prior art could not be found for the features base infrared signal captures an interference of the infrared exit signal and an infrared reference beam having a same wavelength as the exit signal, the base infrared signal captured while the ultrasonic signal is not propagating through the diffuse medium, and wherein, the infrared signal captures a second interference of the infrared exit signal and the infrared reference beam while the ultrasonic signal is propagating through the voxel.  These features in combination with other features could not be found in the prior art.  Claim 18 depend on claim 17.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 28, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664